        Case 1:20-cv-10738-GAO Document 35 Filed 04/24/20 Page 1 of 3



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS


  ALEXANDER GRINIS, MICHAEL
  GORDON, and ANGEL SOLIZ, on
  behalf of themselves and those
  similarly situated,
         Petitioners,
                v.                              No. 20-cv-10738-GAO
  STEPHEN SPAULDING, Warden of
  Federal Medical Center Devens, and
  MICHAEL CARVAJAL, Director of the
  Federal Bureau of Prisons, in their
  official capacities,
         Respondents.


            ASSENTED-TO MOTION FOR LEAVE TO FILE EXCESS PAGES

       Petitioners, with the assent of counsel for Respondents, respectfully request

leave to file a Reply in excess of 20 pages to Respondents’ Omnibus Response to

Petition for Writ of Habeas Corpus and Opposition to Petitioner’s Motion for

Immediate Bail and Injunctive and Declaratory Relief (“Omnibus Response”) [D.E.

32].

       As grounds for this motion, Petitioners state:

       1.      On April 22, 2020, Respondents filed their 47-page Omnibus Response,

along with supporting declarations from BOP officials.

       2.      The Omnibus Response addressed factual allegations in the Petition

and opposed Petitioner’s motions for preliminary injunctive relief [D.E. 3] and class

certification [D.E. 5].




                                          1
        Case 1:20-cv-10738-GAO Document 35 Filed 04/24/20 Page 2 of 3



      3.     In addition, the Omnibus Response raised certain jurisdictional and

other purported dispositive arguments to urge dismissal of the Petition.

      4.     Petitioners intend to file a Reply by the morning of Monday, April 27,

in order to address the dispositive arguments raised for the first time in the

Omnibus Response, to apprise the Court of factual developments, and also to

address briefly the Respondents’ arguments in opposition to the motions for

preliminary relief and class certification. It would be most efficient to combine those

elements into a single document that tracks the Omnibus Response.

      5.     The Reply will assist the Court to frame and narrow the issues in

advance of the hearing on Monday afternoon.

      WHEREFORE, the request for leave to file additional pages should be

granted.




                                           2
        Case 1:20-cv-10738-GAO Document 35 Filed 04/24/20 Page 3 of 3



Respectfully submitted,

ALEXANDER GRINIS, MICHAEL GORDON, ANGEL SOLIZ,
and others similarly situated,

By their attorneys,

     /s/ William W. Fick
 William W. Fick, BBO# 650562                  Matthew R. Segal, BBO# 654489
 Daniel N. Marx, BBO# 674523                   Jessie J. Rossman, BBO #670685
 Amy Barsky, BBO# pending                      ACLU FOUNDATION
 FICK & MARX LLP                               OF MASSACHUSETTS, INC.
 24 Federal Street, 4th Floor                  211 Congress Street
 Boston, MA 02210                              Boston, MA 02110
 857-321-8360                                  (617) 482-3170
 wfick@fickmarx.com                            msegal@aclum.org
 dmarx@fickmarx.com                            jrossman@aclum.org
 abarsky@fickmarx.com


          CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

      I, William W. Fick, certify that I conferred with counsel for Respondents, who
assented to the relief requested in this motion.

                                            /s/ William W. Fick



                           CERTIFICATE OF SERVICE

       I, William W. Fick, certify that this document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-
registered participants on April 24, 2020.

                                                 /s/ William Fick




                                           3
